DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 11/05/2021 responsive to the Office Action filed 09/17/2021 has been entered. Claims 1, 5 and 9 have been amended. Claim 10 was previously withdrawn. Claims 1-10 are pending in this application.

Response to Arguments

Claim 5 has been amended to address the informality, thus the objection of claim 5 has been withdrawn.
Applicant arguments, see Amendments pages 5-8 filed 11/05/2021, with respect to the rejection of the claims 1, 5 and 7 under 103 have been fully considered but are not persuasive.
With respect to claim 1, Applicant argues that “Chin relates to a method provide for fabricating objects through additive manufacturing in a manner that compensates for deformations introduced during post-print processing, such as sintering.” and “Chin is 
These arguments are found to be unpersuasive because:
Chin teaches that the predicted deformation may be based on a predicted deformation of the object during a sintering process, a predicted deformation of the object during a debinding process (Pa [0006]) as cited by Applicant. However, in a further embodiment, Chin teaches that for each of the segments a stress value is calculated, wherein the stress value represents a predicted measure of stress applied to a corresponding portion of a printed object, and is calculated as a function of a cross-sectional area of the segment and a mass of segments located above the segment, and then the modified geometry of each segment is calculated as a function of the stress value so that the modified geometry compensates for a predicted deformation of the segment as a result of the anticipated stress on the corresponding segment of the printed object (Pa [0008]) and further teaches that the compensated model 604 is to compensate for horizontal expansion and/or contraction due to gravitational forces, other stresses, and/or sintering (Pa [0081]). That is, Chin is concerned with compensating for deformation that occurs printing of the object with respect to each of the segments of the object as well as deformation during sintering and/or debinding.

With respect to claim 5, Applicant argues that “Fig. 6 shows that the magnitude of the deformation is changed. There is no disclosure of calculating deformation vectors indicating a direction and magnitude of deformation, inverting the direction of such vectors or doing so while keeping the magnitude of the vectors unchanged.” (page 7)


Chin teaches applying the negative of the deformation or directly computing the inverse of the creep stress tensor to compute the compensation of the model (Pa [0085] and [0086]). That is, Chin teaches calculating deformation vectors indicating a direction and magnitude of deformation, and inverting the direction of such vectors or doing so while keeping the magnitude of the vectors unchanged. Applicant’s allegation that “Fig. 6 shows that the magnitude of the deformation is changed” has no explanation/reason, and is not true. In Fig. 6, Chin teaches that the compensated model 604 may exhibit for example, a height Hc that is greater than the height H of the initial object model 601 to compensate for vertical compression due to gravitational forces and/or vertical shrinkage due to sintering, and the compensated model 604 may exhibit top and bottom widths Wc and Wc′ that differ from one another, and may be greater or less than the width W of the initial model 601 to compensate for horizontal expansion and/or contraction due to gravitational forces, other stresses, and/or sintering (Pa [0081]).

With respect to claim 7, Applicant argues that “According to the cited sections of Chin (Pa [0054]-[0055]), during fabrication, detailed data may be gathered for subsequent use and analysis…This data may be gathered and delivered with the object to an end user as a digital twin 140 of the object 112 so that the end user can evaluate whether and how variations and defects might affect use of the object 112…However, there is no disclosure of correcting the fabrication data of subsequent layers based on the shape of the fabrication object 
These arguments are found to be unpersuasive because:
Chin teaches that during fabrication, a camera and computer vision system that identifies errors, variations, or the like that occur in each layer of an object to detect and measure layer-to-layer interfaces, aggregate part dimensions, diagnostic information (e.g., defects, voids) and so forth (Pa [0054]) and video or still images from the camera 150 are used to dynamically correct a print process (Pa [0055]), that is Chin teaches correcting the fabrication data of subsequent layers based on the shape of the fabrication object measured and the correction data for each layer in the second fabrication job. Even if Chin teaches the data from the camera and computer vision system may be gathered for subsequent use and analysis (Pa [0054]), Chin clearly teaches that video or still images from the camera 150 are used to dynamically correct a print process (Pa [0055]), and the citation of Chin’s Pa [0054] in the rejection is for citing the function of a camera and computer vision system that detecting and measuring layer-to-layer interfaces, aggregate part dimensions, diagnostic information (e.g., defects, voids) and so forth.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2018/0307209).

With respect to claims 1 and 9, Chin teaches a fabrication prediction system or an information processing apparatus comprising processing circuitry (“The hardware includes realization in …processing circuitry”, Pa [0095]) configured to:
acquire fabrication data for each layer (“initial object model 601, which may define the desired geometry of a finished printed part”, Pa [0079]) and a setting of fabrication condition to fabricate a fabrication object (“the parameters and commands used to print the object (print parameter for the object)”, Pa [0081]);
predict a deformation of the fabrication object for each layer during and after a fabrication process based on the fabrication data for each layer and the setting of fabrication condition (“An example model 603 illustrates the predicted deformation of the object model 601”, Pa [0080]; “For each of the segments a stress value may be calculated. The stress value may represent a predicted measure of stress applied to a corresponding portion of a printed object, and may be calculated as a function of a cross-sectional area of the segment and a mass of segments located above the segment… a predicted deformation of the segment as a result of the anticipated stress on the corresponding segment of the printed object.”, Pa [0008]; and ”the compensated model 604 is to compensate for horizontal expansion and/or contraction due to gravitational forces, other stresses, and/or sintering”, Pa [0081]); and
calculate correction data for each layer based on the deformation of the fabrication object for each layer (“Based on the predicted deformation, a modified geometry of each segment may be calculated”, Pa [0080]).
Even if Chin does not specifically teach predicting a deformation of the fabrication object for each layer in time series in this embodiment, since Chin further in time series along the position for the purpose of predicting the change of the deformation with respect to time.

With respect to claim 2, Chin as applied to claim 1 above further teaches that the processing circuitry calculates to correct the setting of fabrication condition based on the deformation of the fabrication object for each layer in time series to generate a corrected setting of fabrication condition (“Utilizing the modified geometry for each segment, the parameters and commands used to print the object (print parameter for the object) may be modified accordingly (535).”, Pa [0081]).

With respect to claim 3, Chin as applied to claim 2 above further teaches that the processing circuitry acquires the fabrication data for each layer and the setting of fabrication condition as a first fabrication job (“initial object model 601, which may define the desired geometry of a finished printed part”, Pa [0079] and “the parameters and commands used to print the object (print parameter for the object)”, Pa [0081]), and
the processing circuitry performs at least one of: adding the correction data for each layer to the first fabrication job; and updating the setting of fabrication condition in the first fabrication job with the corrected setting of fabrication condition to generate a second fabrication job (“Based on the predicted deformation, a modified geometry of each segment may be calculated”, Pa [0080] and “Utilizing the modified geometry for 

With respect to claim 4, even if Chin as applied to claim 1 above does not specifically teach that the processing circuitry predicts a reference shape of the fabrication object in a form of a set of three-dimensional meshes, Chin further teaches that the control system 118 may retrieve a particular three-dimensional model 122 in response to user input, and generate machine-ready instructions for execution by the printer 100 to fabricate the corresponding object 112 and this may include the creation of intermediate models, such as where a CAD model is converted into a polygonal mesh, which can in turn be processed to generate machine instructions for fabrication of the object 112 by the printer 100 (Pa [0051]). Thus, one would have found it obvious to predict and form a reference shape of the fabrication object in a form of a set of three-dimensional meshes as the initial object model by the processing circuitry to generate machine instructions for fabrication of the object by the printer.
Chin further teaches that the processing circuitry calculates the deformation that includes a deformation of positional coordinates from the reference shape at each vertex of the set of three-dimensional meshes during and after the fabrication of the fabrication object (“ϵij(x, y, z) is a deformation as a function of position”, Pa [0085] and “Computing ϵcreep,ij(x, y, z) in the same manner as in the above panel based on the position-dependent stress field will yield the predicted distortion of a part during debinding and sintering”, Pa [0092]; “603” in Fig. 6). As recited in the rejection of claim 1, since Chin further teaches that many of the deformation mechanisms relevant to 

With respect to claim 5, Chin as applied to claim 1 above further teaches that the processing circuitry: compares the fabrication data for each layer with the deformation of the fabrication object for each layer in time series to calculate a deformation vector indicating a direction of deformation and magnitude of deformation; inverts the direction of deformation of the deformation vector while keeping the magnitude of deformation of the deformation vector unchanged to obtain a correction vector; and applies the correction vector to the fabrication data for each layer to generate the correction data for each layer (“The compensated model 604 may exhibit for example, a height Hc that is greater than the height H of the initial object model 601 to compensate for vertical compression due to gravitational forces and/or vertical shrinkage due to sintering, Further, the compensated model 604 may exhibit top and bottom widths Wc and Wc′ that differ from one another, and may be greater or less than the width W of the initial model 601 to compensate for horizontal expansion and/or contraction due to gravitational forces, other stresses, and/or sintering.”, Pa [0081]; “Applying the negative of this deformation to the sample (e.g. −ϵij(x, y, z)) will usefully increase geometric fidelity of the process after debinding and sintering.”, Pa [0085] and “applying the negative of this deformation may generally increase accuracy.”, Pa [0092]; Figs. 6 and 7).

With respect to claim 7, Chin teaches a fabrication system (“an additive manufacturing system”, Pa [0018] and Fig. 1) comprising:
the fabrication prediction system according to claim 3 (“The hardware includes realization in …processing circuitry”, Pa [0095]); and
a fabrication device (“a three-dimensional printer 100”, Pa [0018]) configured to fabricate the fabrication object layer-by-layer based on the fabrication data for each layer (“ deposits metal using fused filament fabrication”, Pa [0018] and “The control system 118 may generate machine ready code for execution by the printer 100 to fabricate the object 112 from the three-dimensional model 122.”, Pa [0049]),
wherein the processing circuitry
measures a shape of the fabrication object at time of fabrication of each layer of the fabrication object by the fabrication device (“During fabrication… a camera and computer vision system that identifies errors, variations, or the like that occur in each layer of an object… to detect and measure layer-to-layer interfaces, aggregate part dimensions, diagnostic information (e.g., defects, voids) and so forth.”, Pa [0054]); and
corrects the fabrication data of subsequent layers based on the shape of the fabrication object measured and the correction data for each layer in the second fabrication job (“Video or still images from the camera 150 may also or instead be used to dynamically correct a print process”, Pa [0055]).

With respect to claim 8, Chin as applied to claim 7 above further teaches that the fabrication device discharges a material layer-by-layer to fabricate the fabrication object (“a build material 102 that is … dispensed through one or more nozzles 110.”, Pa 
the correction data for each layer includes information to control a discharge process of the material by the fabrication device (“process parameters including…chronological logs of any process parameters of interest such as volumetric deposition rate”, Pa [0054]; “dynamically correct a print process”, Pa [0055]; “the parameters and commands used to print the object (print parameter for the object) may be modified accordingly (535)… The object may then be printed based on the compensated model or other modified print parameters.”, Pa [0081]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2018/0307209) as applied to claim 1 above, further in view of Maeda (US 2017/0266884).

With respect to claim 6, Chin as applied to claim 1 above further teaches that the printer 302 may be any of the printers described above including, for example a fused filament fabrication system, a stereolithography system, a selective laser sintering system, or any other system that can be usefully adapted to form a net shape object under computer control using injection molding build materials (Pa [0065]) and the processing circuitry predicts the deformation of the fabrication object for each layer in time series based on the fabrication data for each layer and the setting of fabrication condition to generate prediction result data (“An example model 603 illustrates the 
creates input data having a common format for a plurality of simulation methods according to a plurality of fabrication methods based on the fabrication data for each layer and the setting of fabrication condition; and
selects a simulation method corresponding to a predetermined fabrication method among the plurality of simulation methods.
In the same field of endeavor, information processing apparatus and an additive manufacturing apparatus, Maeda teaches that an information processing apparatus is configured to provide an additive manufacturing apparatus with data for creating a modeling object (Pa [0007]) and examples of modeling processes employable by the additive manufacturing apparatus 70 include fused deposition modeling (FDM), material jetting, binder jetting, selective laser sintering (SLS), and stereolithography (SLA) (Pa [0043]). Maeda further teaches that while there are various kinds of processes used by additive manufacturing apparatuses to form an object, the basic modeling process of forming a solid shape by layering, from bottom up, slices of data (data slices) into which the solid shape is sliced layer by layer is common to the processes (Pa [0005]). Maeda further teaches that the processor is configured to create a cross-sectional shape of the modeling object using data on the shape of the modeling object, create the trajectory information based on the created cross-sectional shape, and create width information to dynamically vary the width of the material to be layered based on the trajectory information and the additive manufacturing apparatus includes a layering part 
Thus, one would have found it obvious to incorporate the information processing apparatus taught by Maeda into Chin’s processing circuitry such that Chin’s processing circuitry performs creating a cross-sectional shape of the modeling object as a common input data and additionally creating the trajectory information based on the created cross-sectional shape, and creating width information to dynamically vary the width of the material to be layered based on the trajectory information for the purpose of forming the modeling object by the used additive manufacturing apparatus. Even if Maeda does not specifically mention “selecting a simulation method corresponding to a predetermined fabrication method among the plurality of simulation methods”, Chin and Maeda both teach using any type of additive manufacturing device/method, and Maeda teaches using the information processing apparatus and the additive manufacturing apparatus is separated, and that different trajectory information and width information would be created corresponding to a selected fabrication method, one would have found it obvious to perform selecting a simulation method (calculation method for trajectory information and width information) corresponding to a predetermined fabrication method among the plurality of simulation methods for the purpose of forming the modeling object using the predetermined fabrication method.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YUNJU KIM/Examiner, Art Unit 1742